In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00156-CR
     ___________________________

      JERRY LEE HAAG, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR14037


   Before Kerr, Birdwell, and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

         Jerry Lee Haag appeals from his conviction and forty-year sentence for

possession of four or more but less than two hundred grams of methamphetamine

with the intent to deliver. See Tex. Health & Safety Code Ann. § 481.112(a), (d). In

two issues on appeal, he contends that the trial court abused its discretion by denying

his pretrial motion to suppress and that his counsel was ineffective. We affirm.

                                     Background

         In 2017, then Hood County Sheriff’s Deputy 1 Spencer Batchelor pulled Haag

over for speeding and making an unsafe lane change. Batchelor ran a computer check

on the Honda Civic’s license plate and determined that the car was registered to Haag.

Batchelor also learned that the Hood County Sheriff’s Office had received

information that a “Jerry Haag” in Hood County, who drove a Honda Civic, had been

purchasing methamphetamine in Fort Worth and then driving back to his known

address in Hood County to sell it.

         Haag was the car’s sole occupant, and Batchelor noticed that Haag was

nervous, shaking, and had shallow breathing. Haag could not find a driver’s license

and did not have proof of insurance, but he gave Batchelor his name and date of




         By the time of Haag’s prosecution, Batchelor was a police officer in Palmer,
         1

Texas.


                                           2
birth.2 Haag told Batchelor he had been in Fort Worth having dinner with his

girlfriend. Batchelor “confronted [Haag] with knowledge that [he] had prior to the

stop that [he] had of [Haag] and . . . asked him if the statements . . . were true.” 3 Haag

said those statements were not true. Batchelor also asked Haag if he had anything

illegal in the car, and Haag said no. Batchelor noticed a butane torch lighter in the car;

according to Batchelor, such a lighter produces more heat than a regular lighter and is

therefore used to smoke drugs rather than cigarettes.

      Batchelor asked Haag for consent to search the car, and Haag “provided

consent.” Batchelor then had Haag step out of the car, and he did a pat-down search

at the back of the car. Batchelor felt something in Haag’s pocket; he asked Haag what

it was, and Haag told him it was money. Batchelor then asked Haag if he could reach

into the pocket. According to Batchelor, Haag “gave . . . consent.” Batchelor removed

$400 from Haag’s pocket. Batchelor then called another unit to the stop so that he

could perform what he called “the consensual search.”

       Batchelor started searching the car before the other unit arrived. In the car’s

center glove box, Batchelor found a clear bag containing what he believed to be

methamphetamine. He then handcuffed Haag “for . . . safety” until the other unit

      2
       Batchelor was able eventually to obtain Haag’s driver’s license information by
looking up his name and birthdate in the State of Texas database.
      3
        Batchelor did not testify to the content of the statements. Presumably, he
referred to the information that Haag was buying methamphetamine in Fort Worth
and transporting it to Granbury to sell.


                                            3
arrived. Batchelor told Haag that he was detaining him because he had found a bag of

methamphetamine in the car. In response, Haag stated that his friend had left the

methamphetamine in the car and that he had moved the methamphetamine to the

glove box because he did not want his daughter to find it.

      Two other officers4 arrived shortly after Batchelor resumed his search.

Batchelor then found––in a concealed location under the gear box, which appeared to

have been tampered with–-a digital scale with crystalline residue on it and another bag

of what appeared to be methamphetamine. 5 Haag denied knowing anything about this

bag. After Batchelor field tested the substances in the bags, which “showed to be

positive for an amphetamine,” Batchelor asked Haag if his phone had any “dope talk”

on it; Haag said no and also denied knowing anything about the second bag of

methamphetamine.6 According to Batchelor, Haag then consented to a search of his

cell phone, on which Batchelor found “several communications back and forth for

negotiations of illegal narcotics.” Batchelor then “placed [Haag] under arrest” and

read him his Miranda warnings, which Haag waived.


      4
       One of the officers, a trainee, assisted Batchelor with the rest of the search.
The training officer mostly “stood back and waited while the trainee . . . was assisting
Batchelor.” However, the training officer did at one point go to the driver’s side of
Haag’s car to shine a flashlight on the gear selector when Batchelor was opening it.
      5
       At trial, Batchelor specified that there were multiple baggies in a manila
envelope. He also testified that he found a meth pipe with residue in it and another
scale.
      6
       Haag also denied knowing about any of the other items found in the car.

                                           4
      After a grand jury indicted Haag for possession of methamphetamine with the

intent to deliver, Haag filed a pretrial motion to suppress the items found in the

search, as well as his statements to Batchelor. Batchelor was the sole witness at the

hearing on the motion; there was no video of the stop. The trial court denied the

motion to suppress. A jury convicted Haag of the charged offense and assessed his

punishment, which included a $5,000 fine in addition to forty years’ confinement.

Haag then filed this appeal.

                                Motion to Suppress

      In his first issue, Haag generally contends that the trial court abused its

discretion by refusing to suppress the evidence Batchelor found in the car and Haag’s

statements to Batchelor. Haag includes two subarguments: (1) the State did not prove

by clear and convincing evidence that he voluntarily consented to the search of his car

and cell phone; and (2) the State did not prove that he voluntarily made the

statements to Batchelor because he made them after Batchelor had arrested him

without the required constitutional and statutory warnings. See Miranda v. Arizona,

384 U.S. 436, 478–79, 86 S. Ct. 1602, 1630 (1966); Tex. Code Crim. Proc. Ann. arts.

38.21–.22.

      Standard of Review

      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). We defer almost totally to

                                          5
a trial court’s rulings on questions of historical fact and application-of-law-to-fact

questions that turn on evaluating credibility and demeanor, but we review de novo

application-of-law-to-fact questions that do not turn on credibility and demeanor.

Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App.

2005); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

       Haag’s Consent Voluntary

       Batchelor provided the only evidence at the suppression hearing.7 Haag claims

that Batchelor’s testimony that he “provided consent,” standing alone, cannot

constitute clear and convincing evidence that he consented to the search of either his

car or his cell phone.

              Applicable Law

       Voluntary consent is an exception to the warrant requirement for searches; a

person may give such consent orally or by action. Valtierra v. State, 310 S.W.3d 442,

448 (Tex. Crim. App. 2010). The State must prove the voluntariness of consent by

clear and convincing evidence. See Meekins v. State, 340 S.W.3d 454, 459 (Tex. Crim.

App. 2011). This burden “requires the prosecution to show the consent given was

       7
         Likewise, Batchelor was the primary witness at trial; only one other witness
testified––another of the officers present––and he did not testify about the
voluntariness of the consent to search or Haag’s statements to Batchelor. Because at
trial the parties consensually relitigated the voluntariness of Haag’s consent to search–
–but not the voluntariness of Haag’s statements––through Batchelor’s testimony, we
consider that evidence in addition to the evidence adduced at the suppression hearing.
See Gutierrez v. State, 221 S.W.3d 680, 687 (Tex. Crim. App. 2007); Rachal v. State,
917 S.W.2d 799, 809 (Tex. Crim. App. 1996).


                                           6
positive[,] unequivocal[,] and [without] duress or coercion, actual or implied.” State v.

Weaver, 349 S.W.3d 521, 526 (Tex. Crim. App. 2011). The voluntariness of consent to

a search is a question of fact to be determined from all the circumstances. Weaver,

349 S.W.3d at 526; Meekins, 340 S.W.3d at 460. Factors a court may consider in

determining the voluntariness of consent include (1) the length of detention before

giving consent, (2) whether the defendant was physically mistreated, (3) whether the

police used violence or threats of violence, (4) whether the police made promises or

inducements, (5) whether the police used deception or trickery, (6) the physical and

mental condition and capacity of the defendant, (7) and whether the police told the

defendant that he had a right to refuse consent. Tucker v. State, 369 S.W.3d 179,

185 (Tex. Crim. App. 2012); see also Rodriguez v. State, No. 02-17-00283-CR,

2018 WL 2343663, at *4 (Tex. App.—Fort Worth May 24, 2018, no pet.) (mem. op.,

not designated for publication) (applying factors).

             Applicable Facts

      The record of the motion to suppress hearing is only fifteen pages long. When

describing the initial search of Haag’s car, Batchelor testified that Haag had “provided

consent” and described the search as “a consensual search.” Batchelor stated that

Haag provided his consent about four or five minutes into the stop. At that point,

Batchelor had not yet completed “all the tasks associated with the traffic stop,”

including completely identifying Haag, running the computer check of his driver’s

license to determine if he was “current and eligible to even be operating a motor

                                           7
vehicle,” and writing a citation for the traffic violations he had witnessed. When

describing the cell phone search, Batchelor testified, “I asked for consent on two

separate occasions before searching the phone. On both times he provided consent

[and] showed me how to unlock the phone.”

              Analysis

      An officer’s testimony that consent was voluntarily given can be sufficient

evidence to prove the voluntariness of the consent. Kelly v. State, 331 S.W.3d 541,

547 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d). Batchelor did not testify to

any coercive actions in obtaining the consent. See Martinez v. State, 17 S.W.3d 677,

683 (Tex. Crim. App. 2000). Haag was outside of his car, not handcuffed, while

Batchelor performed the initial search of the car, and even though by the time Haag

gave his consent to search the cell phone he was handcuffed and another officer had

arrived, he gave that consent twice and twice showed Batchelor how to unlock the

phone. These actions go beyond mere silence in the face of the officer’s search. See

Weaver, 349 S.W.3d at 526 (“[A] person’s silence in the face of an officer’s further

actions may imply consent to that further action.”); Lemons v. State, 298 S.W.3d 658,

662 (Tex. App.—Tyler 2009, pet. ref’d) (“Appellant’s failure to object to Thornhill’s

continued search of his phone after bestowing on him such general consent to search

was an indication that Thornhill’s search was within the scope of Appellant’s initial

consent.”).



                                         8
      Based on the totality of the circumstances, we conclude that the trial court did

not abuse its discretion by determining––based solely on Batchelor’s testimony––that

the State presented clear and convincing evidence of Haag’s consent to the searches

of his car and cell phone.

      Haag’s Statements Voluntary

      In the second part of his first issue, Haag argues that the State failed to meet its

burden to prove that Haag’s statements to Batchelor were made voluntarily or in

compliance with Code of Criminal Procedure Article 38.22. Tex. Code Crim. Proc.

Ann. art. 38.22. The crux of his argument appears to be that he was already in custody

by the time Batchelor questioned him––without prior Miranda and Article

38.22 warnings––about the first bag of methamphetamine found in the center

console, but Haag also appears to challenge the voluntariness of his statements to

Batchelor generally. See Oursbourn v. State, 259 S.W.3d 159, 169 (Tex. Crim. App.

2008). Although the trial judge did not enter findings of fact and conclusions of law

when he denied the motion to suppress, he did so while this appeal has been pending.

We therefore consider those findings and conclusions in our analysis. See State v. Kelly,

204 S.W.3d 808, 818 (Tex. Crim. App. 2006) (noting that when findings of fact and

conclusions of law are filed, we determine whether the evidence supports the trial

court’s fact findings and review the trial court’s legal conclusions de novo). The trial

judge found that all of Haag’s statements to Batchelor were voluntarily made, that all



                                           9
of those statements were made before Haag’s arrest, and that Haag was not arrested

until Batchelor “informed him that he was under arrest.”

             Applicable Law

      Only an accused’s voluntary statements to law enforcement are admissible at

trial. See Tex. Code Crim. Proc. Ann. art. 38.21, art. 38.22, §§ 2–3, 6; Oursbourn,

259 S.W.3d at 169–71. An accused’s statement arising from custodial interrogation is

admissible under Texas law only if law enforcement properly warned the accused of

his constitutional and statutory rights––and the accused knowingly, intelligently, and

voluntarily waived those rights––before making the statement. Oursbourn, 259 S.W.3d

at 171–72. Likewise, under Texas law, noncustodial statements to law enforcement are

admissible only if voluntarily made. Tex. Code Crim. Proc. Ann. art. 38.22, § 6;

Oursbourn, 259 S.W.3d at 172–73. Although we consider whether the evidence shows

coercive police behavior, we may also consider other factors such as illness, mental

capacity, intoxication, and other facts that would show a statement was involuntarily

made. Oursbourn, 259 S.W.3d at 172–73.

      To determine the type of Batchelor’s encounter with Haag at the time Haag

made the complained-of statements––either an investigative detention only or an

arrest requiring prior, waived Miranda and Article 38.22, Section 3 warnings––we must

examine the totality of the circumstances from an objective view on an ad hoc basis.

Curtis v. State, 238 S.W.3d 376, 379 (Tex. Crim. App. 2007). Generally, a detention

involving police action that is more than necessary to simply safeguard the officers

                                         10
and ensure the suspect’s presence during an investigatory period is an arrest. State v.

Sheppard, 271 S.W.3d 281, 291 (Tex. Crim. App. 2008). The primary question in

determining whether a person has been detained to the degree associated with an

arrest is whether a reasonable innocent person would perceive the detention to be a

restraint on movement comparable to a formal arrest, under all of the objective

circumstances. Stansbury v. California, 511 U.S. 318, 322, 114 S. Ct. 1526, 1528–

29 (1994); Florida v. Bostick, 501 U.S. 429, 438, 111 S. Ct. 2382, 2388 (1991); Dowthitt v.

State, 931 S.W.2d 244, 254 (Tex. Crim. App. 1996). A person may be in custody,

necessitating Miranda and Article 38.22 warnings, when the person is physically

deprived of his freedom of action in any significant way or when an officer creates a

situation that would lead a reasonable person to believe that his freedom of

movement has been significantly restricted. See Dowthitt, 931 S.W.2d at 255.

       Factors that we may consider in determining whether the officers’ actions

indicate an arrest rather than an investigative detention include the degree of force

employed, the duration of the detention, the nature of the crime under investigation,

the degree of suspicion, the location of the detention, the time of day, the suspect’s

reaction, whether the officer actually conducts an investigation, the efficiency of the

investigative process, and what the officer may have told the detained person. See

Sheppard, 271 S.W.3d at 291; Campbell v. State, 325 S.W.3d 223, 234 (Tex. App.—Fort

Worth 2010, no pet.). Even the act of handcuffing a detained person does not

necessarily establish an arrest but is only a relevant factor in determining whether a

                                            11
person is in custody. See Kuether v. State, 523 S.W.3d 798, 808 (Tex. App.––Houston

[14th Dist.] 2017, pet. ref’d).

              Applicable Facts

       Batchelor testified that he made the stop a little after midnight on Highway

377. Batchelor asked Haag why he was nervous, “advised [Haag that he had] observed

some indicators that [officers] look for [regarding] other criminal activity,” and began

talking to Haag about that. He allowed Haag time to look for his driver’s license and

asked for consent to search the car about four or five minutes after initiating the stop.

After Haag consented, Batchelor had him step out of the car, and Batchelor went

back to his patrol car to radio for another officer. Haag stood outside the car while

Batchelor performed the initial search. The evidence shows that until this point,

Batchelor was conducting a fairly routine traffic stop.

       Batchelor told Haag that he was being detained when he placed the handcuffs

on him. When Haag “made a comment, something along the lines of I’m sure you’ll

tell me why I’m being detained,” Batchelor told him that he had found a bag of

methamphetamine in the car, “and that’s when [Haag] stated that his friend left it in

there and that he didn’t want his daughter to find [it,] so he put it in the center glove

box.” Batchelor had not yet field tested the substance in the bag when he told Haag

what he had found.

       No evidence shows the location of the trainee officer during the search.

Likewise, no evidence shows the location of the training officer in relation to Haag.

                                           12
After Batchelor found the scale and the other bag containing methamphetamine, he

“advised” Haag, who was still handcuffed, of what he had found. Batchelor then

asked Haag if there would be any “dope talk” on his phone; Haag said no, but then he

twice consented to a search of his cell phone and twice showed Batchelor how to

unlock the phone.

               Analysis

       No evidence shows that Batchelor used any force other than handcuffing Haag

for safety or that Batchelor unnecessarily prolonged the stop beyond what was needed

for his investigation. Although Haag was nervous and Batchelor had a high degree of

suspicion of at least possession of methamphetamine, Batchelor told Haag only that

he was being detained, not that he was under arrest. The totality of the circumstances

supports the conclusion that Haag’s statement about moving the first bag into the

console was spontaneously made. Even though Haag consented to Batchelor’s

searches, he nevertheless denied knowing about the additional methamphetamine and

other drug-related paraphernalia; thus, the circumstances do not support a conclusion

that Haag was coerced to admit knowing about or using the items showing an intent

to deliver.8


       8
         In fact, Haag’s statements to Batchelor are the only evidence tending to show
that Haag was guilty solely of possessing less than one gram of methamphetamine––
the bag found in the center console––rather than possessing a much larger quantity to
sell, an offense with a higher minimum and maximum punishment. Compare Tex.
Health & Safety Code Ann. § 481.115(c) (making possession of less than one gram a
state-jail felony), with § 481.112(d) (making possession of four or more but less than

                                         13
         Based on the totality of the circumstances, we hold that the trial court did not

err by determining that Batchelor had not yet arrested Haag when Haag made the

statements9 sought to be suppressed and, therefore, that those statements were not

the product of custodial interrogation requiring Miranda and Article 38.22 warnings.

We also hold that the evidence supports the trial court’s fact finding that all of Haag’s

statements to Batchelor were voluntarily made in general. We overrule Haag’s first

issue.

                              Trial Counsel Not Ineffective

         In his second issue, Haag claims that his trial counsel was ineffective for failing

to cross-examine Batchelor at the suppression hearing regarding the alleged

involuntariness of Haag’s consent to search, for failing to object at trial to the labeling

of the scales and methamphetamine––admitted as exhibits––naming Haag the




two hundred grams with intent to deliver a first-degree felony); see Tex. Penal Code
Ann. §§ 12.35(a) (making general range of confinement for state-jail felony
180 months to 2 years). Haag’s first-degree felony conviction was enhanced by a prior
final felony conviction, see Tex. Penal Code Ann. § 12.42(c)(1), but his punishment
could not have been enhanced if he had been convicted solely of the state-jail felony,
see id. §§ 12.35, .425.

        Even if Haag had been under arrest when he admitted moving the first bag to
         9

the center glove box, the trial court would not have erred by denying suppression of
that statement for lack of the required warnings because, according to Batchelor, that
statement was spontaneous and voluntary and, therefore, not the product of custodial
interrogation. See Dossett v. State, 216 S.W.3d 7, 23–24 (Tex. App.––San Antonio 2006,
pet. ref’d).


                                             14
“owner” of the items, and for failing to object at trial to the admission of text

messages from Haag’s cell phone on hearsay grounds.

         Standard of Review

         The Sixth Amendment guarantees a criminal defendant the effective assistance

of counsel. Ex parte Scott, 541 S.W.3d 104, 114 (Tex. Crim. App. 2017); see U.S. Const.

amend. VI. To establish ineffective assistance, an appellant must prove by a

preponderance of the evidence that his counsel’s representation was deficient and that

the deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687,

104 S. Ct. 2052, 2064 (1984); Nava v. State, 415 S.W.3d 289, 307 (Tex. Crim. App.

2013).

         In evaluating counsel’s effectiveness under the deficient-performance prong,

we review the totality of the representation and the particular circumstances of the

case to determine whether counsel provided reasonable assistance under all the

circumstances and prevailing professional norms at the time of the alleged error. See

Strickland, 466 U.S. at 688–89, 104 S. Ct. at 2065; Nava, 415 S.W.3d at 307; Thompson v.

State, 9 S.W.3d 808, 813–14 (Tex. Crim. App. 1999). Our review of counsel’s

representation is highly deferential, and we indulge a strong presumption that

counsel’s conduct was not deficient. Nava, 415 S.W.3d at 307–08.

         An appellate court may not infer ineffective assistance simply from an unclear

record or a record that does not show why counsel failed to do something. Menefield v.



                                           15
State, 363 S.W.3d 591, 593 (Tex. Crim. App. 2012); Mata v. State, 226 S.W.3d 425,

432 (Tex. Crim. App. 2007). “[T]rial counsel should ordinarily be afforded an

opportunity to explain his actions before being denounced as ineffective.” Rylander v.

State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003). If trial counsel did not have that

opportunity, we should not conclude that counsel performed deficiently unless the

challenged conduct was “so outrageous that no competent attorney would have

engaged in it.” Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001). Direct

appeal is usually inadequate for raising an ineffective-assistance-of-counsel claim

because the record generally does not show counsel’s reasons for any alleged deficient

performance. See Menefield, 363 S.W.3d at 592–93; Thompson, 9 S.W.3d at 813–14.

      Strickland’s prejudice prong requires a showing that counsel’s errors were so

serious that they deprived the defendant of a fair trial—that is, a trial with a reliable

result. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. In other words, an appellant must

show a reasonable probability that the proceeding would have turned out differently

without the deficient performance. Id. at 694, 104 S. Ct. at 2068; Nava, 415 S.W.3d at

308. A “reasonable probability” is a probability sufficient to undermine confidence in

the outcome. Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; Nava, 415 S.W.3d at 308.

We must ultimately focus on examining the fundamental fairness of the proceeding in

which the result is being challenged. Strickland, 466 U.S. at 696, 104 S. Ct. at 2069.

“[A] verdict or conclusion only weakly supported by the record is more likely to have



                                           16
been affected by errors than one with overwhelming record support.” Id., 104 S. Ct. at

2069.

        “[S]trategic choices made after thorough investigation of law and facts relevant

to plausible options are virtually unchallengeable.” Strickland, 466 U.S. at 690,

104 S. Ct. at 2066. Additionally, counsel cannot be deficient for failing to object unless

the trial court would have abused its discretion by overruling the objection. Prine v.

State, 537 S.W.3d 113, 117–18 (Tex. Crim. App. 2017); cf. State v. Gutierrez, 541 S.W.3d

91, 99–103 (Tex. Crim. App. 2017) (concluding that appellant could not show

prejudice because the record did not show that the trial judge––at the time appellant

contended his attorney should have asked for a mistrial––would likely have granted a

mistrial and because the trial judge would not have erred by denying a mistrial

motion).

        Analysis

        Nothing in the record shows why Haag’s trial counsel did not cross-examine

Batchelor at the suppression hearing. Because cross-examination is inherently risky,

rarely can we in hindsight judge adequately a decision to refrain from cross-examining

a witness. Ex parte McFarland, 163 S.W.3d 743, 756 (Tex. Crim. App. 2005).

Strategically, “it can be more effective to refrain from cross-examining a damaging

witness to minimize the impact of his testimony.” Jones v. State, 500 S.W.3d 106,

115 (Tex. App.—Houston [1st Dist.] 2016, no pet.). Without a more developed



                                           17
record explaining counsel’s strategy or indicating what Batchelor’s testimony upon

cross-examination might have been,10 we hold that Haag has not overcome the strong

presumption that his trial counsel’s decision not to cross-examine Batchelor at the

suppression hearing was so outrageous that no competent attorney would have done

the same. See Id. at 115.

       As for counsel’s alleged failures to object at trial, Haag has not shown a

reasonable probability that the proceeding would have turned out differently had

counsel successfully objected. Although the State elicited Batchelor’s testimony that

the admitted physical exhibits––including scales and baggies of methamphetamine––

contained labels identifying Haag as the “Owner,” the State had already elicited

extensive testimony from Batchelor about his search of the car and the items he

found, as well as the evidence that Haag was that car’s owner and sole occupant. The

State also elicited Batchelor’s testimony that the exhibits contained the same items

Batchelor had found during his search of the Honda and that he was the person who

had placed the items into evidence bags and secured those evidence bags in the

Sheriff’s Department evidence lockers. Considering the other probative evidence

connecting Haag to the items indicating an intent to sell methamphetamine, we

cannot say that the proceeding’s outcome would have been different but for trial


        The record supports the inference that Haag’s counsel attempted to show that
       10

Haag intended only to possess the methamphetamine in the center console and was
merely a methamphetamine user rather than a seller.


                                         18
counsel’s failure to object to either the “Owner” labels or Batchelor’s testimony

confirming that the labels named Haag as the items’ owner.

      The same holds for Batchelor’s testimony that Haag’s cell phone contained

messages indicating one person had tried to buy “candy” from him and that another

person had tried to buy a bowl from him. Immediately after this testimony, Haag’s

trial counsel began cross-examining Batchelor; he asked whether those messages had

discussed pricing and also asked about the diminishing quality of methamphetamine

as it moves farther from the source, such as Fort Worth. Haag’s counsel had

previously elicited testimony from Batchelor that Haag might have been under the

influence of methamphetamine at the time of the stop and that narcotics users often

“share with each other.” Thus, not only does the record show trial counsel’s strategy

that would explain why he did not object to the testimony––to portray Haag as only a

methamphetamine user who simply bought better-quality methamphetamine in Fort

Worth––Batchelor’s description of the text messages is not so overwhelming in the

face of the other evidence that Haag possessed all of the items in the car showing an

intent to sell methamphetamine that we could conclude that there is a reasonable

probability that the proceeding’s outcome would have been different.

      We hold that Haag has not shown by a preponderance of the evidence that his

trial counsel was ineffective or that any deficient performance prejudiced the defense.

Therefore, we overrule Haag’s second issue.



                                          19
                                     Conclusion

      Because we have overruled Haag’s two issues on appeal, we affirm the trial

court’s judgment.




                                                  /s/ Mike Wallach
                                                  Mike Wallach
                                                  Justice


Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 23, 2020




                                      20